Case LLB-cv-O4023-ARR-RML Document i8 Filed 02/03/20 Page 1 of 2 PagelD #: 64

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

DEVAN BILLUPS,
18 CV 4023 (ARR) (RML)

Plaintiff,
ORDER
-against-
C.0. “JOHN DOES” 1-10
and THE CITY OF NEW YORK,
Defendants.

IT 1S HEREBY ORDERED that New York City Health and Hospitals Corporation
Correctional Health Services and/or Physician Affiliate Group of New York are to
produce, on or before February 13, 2020, at the New York City Law Department, 100
Church Street, New York, New York 10007, ATTN: Kathleen Reilly, Esq., Assistant
Corporation Counsel, color full-face portrait photographs of the healthcare personnel
hereinbelow named, who were assigned to work at the Vernon C. Bain Center of the
New York City Department of Correction on April 22, 2017:

‘e Theodora Kay-Niemanze, MD
-* Erica Smallwood, RN
le Kari Nunez, RN
‘® Verne Baptiste, LPN
e Dorren Haughton, LPN
*« Twanna Stewart, LPN

e Deborah Matteo, PCA

 
Case 1:18-cv-04023-ARR-RML Document 19 Filed 02/03/20 Page 2 of 2 PagelD #: 67

Case 1:18-cv-04023-ARR-RML Document 18 Filed 02/03/20 Page 2 af 2 PagelD #: 65

‘e Georgia Rhule, LPN

Dated: Brooklyn, New York

 

February >, 2020
SO ORDERED:
U.S. M. J. : |
|
2
|

 
